Title: To George Washington from William Stephens Smith, 25 February 1781
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Morris Town Feby 25th 1781. Twelve oClock
                        
                        The Marquis set off this morning for Philadelphia since his departure I have received from below the enclosed
                            letters which I have the Honour of transmitting to your Excellency, haveing first taken Copys & forwarded to the
                            Marquis, we shall march early in the morning and arrive at trenton the 28th instant I have the Honour to be Your
                            Excellency’s Most devoted Servt
                        
                            Wm S. Smith Lt Colo.

                        
                     Enclosure
                                                
                            
                                Jack
                                
                                    c.17 February 1781
                                
                            


                            I wrote you yesterday But for Reasons perticular I Did not Send you perticulars of any Accoints Ever
                                Since the packet Arrived hear they Seem to Be in the Dumps, Last Saturday the fortysecond and twenty third and two
                                Ridgments of Hessians Ricd Orders to hold them Selves in Readyness to Imbarck at a minnits warning And Still Are Under
                                the Same Orders those troops Are Supposed to Discend. for Chessepick to Reinforce Arnold and to Sail Underconvoy of the
                                Iris and Parl frigates, two Expresss have Been Sent of an Saturday and Sunday to Adml Arberthnot at
                                Gardiners Island What news Came By the packet is Kept a Secret this much I have Been Abel to Lern
                                And that By a Letter from Mr Galliway to Mr Shewmaker formerly Maoyr of philadelphia he Acquaints Mr Shewmaker that a
                                fleet of ten Sail of the Line and twelve thowsand french troops had Saled for Some part of this Contenent and that it
                                was Exspected in England that they would Reach Some part of the Contenent Before the packet would, he Concludes with
                                this Exspression "I am Sorry for My friends and Can feel for you Sir as I Exspect nothing more then Newyk will Be
                                Beseged Early next Campain"—I shall Keep A Good Look out and Give you the Earliest accounts of the Saling of this
                                Imbarcation, I have Some things to acquaint you with of the Conduct of some perticular persons amongst you But must
                                Refer that till a more Conveniant Oppertunity Various are the Conjecters Concerning this Imbarcation Some thinck that
                                a fleet of french troops have Blocked Arnold in the Chesepick Some Say that Lord Cornwallis is Defuted and &c.
                            
                                Littel D.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sr
                                Feb. 22d 1781
                            
                            I have This Moment Arrived from N–york—The News of Tarltons Defeat Gives them the Greatest Concern This
                                with the Most Disagreeable Accounts from Poor Benedict—Puts them to their wits End Almost—he is Block’d up in JamesC
                                River by Two 74 Gun Ships and Two Frigates—the Current Report Among them is that Two Frigates of 32 Guns Each and one
                                Store Ship is Come into the Chesepeak not knowing that Arnold was there, that one of the Frigats was Run aground and
                                the British were Pruposing to Attack them when the Last Accounts Came Away which was Last Saturday Morning—be this as
                                it May—a Number of Troops are Preparing to Embark the Transports are Gitting Ready with the Greatest Disparch many of
                                them very Large—Their number and Number of Troops not known but from the Best accounts I Could Gain I Believe to be
                                Considerable. and it May be Depended on that their Destination is to Reinforce Arnold—upon the Receipt of the News
                                from Arnold Express was Immediately Sent to Adml Graves and by Land over Long Island and by sea and it is Thought
                                that Some of his fleet will be sent to Virginia.

                            
                                For Col. Dayton
                            
                        
                        
                    